NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                             901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                             CORPUS CHRISTI, TEXAS 78401
                                                                             361-888-0416 (TEL)
JUSTICES
                                                                             361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                             HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                             ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                         100 E. CANO, 5TH FLOOR
                                                                             EDINBURG, TEXAS 78539
                                                                             956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ               Thirteenth District of Texas               956-318-2403 (FAX)

                                                                             www.txcourts.gov/13thcoa

                                         September 25, 2015

      Hon. Paola R. Guerrero                        Hon. Matthew L. Jones
      Town Center Tower, Suite 300                  Attorney at Law
      2300 W. Pike Blvd.                            2300 W. Pike Blvd., Ste. 300
      Weslaco, TX 78596                             P. O. Drawer 1247
      * DELIVERED VIA E-MAIL *                      Weslaco, TX 78599-1247
                                                    * DELIVERED VIA E-MAIL *
      Hon. Gilberto Hinojosa
      Attorney at Law                               Hon. Robert L. Galligan
      P.O. Box 1646                                 Jones, Galligan, Key & Lozano
      Brownsville, TX 78522                         2300 West Pike Boulevard, Suite 300
      * DELIVERED VIA E-MAIL *                      P. O. Drawer 1247
                                                    Weslaco, TX 78599-1247
                                                    * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00423-CV
      Tr.Ct.No. CCD-0289-F
      Style:    In Re Electric Transmission Texas, LLC


              Enclosed please find a copy of an order issued by this Court on this date.

                                                Very truly yours,


                                                Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: Hon. Albert Garcia (DELIVERED VIA E-MAIL)
           Hon. J. Rolando Olvera Jr. (DELIVERED VIA E-MAIL)
           Hon. Arturo Guajardo Jr. (DELIVERED VIA E-MAIL)